Citation Nr: 1724908	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-32 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of fracture of the left tibia and fibula. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for avascular necrosis of the right hip, status post total hip replacement, to include as secondary to service-connected fracture of the left tibia and fibula or under the provisions of 38 U.S.C.A. § 1151.  

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for avascular necrosis of the left hip, status post total hip replacement, to include as secondary to service-connected fracture of the left tibia and fibula or under the provisions of 38 U.S.C.A. § 1151.  

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for right leg limb length discrepancy, to include as secondary to service-connected fracture of the left tibia and fibula or under the provisions of 38 U.S.C.A. § 1151.  

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder, to include as secondary to service-connected fracture of the left tibia and fibula or under the provisions of 38 U.S.C.A. § 1151.  

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected fracture of the left tibia and fibula or under the provisions of 38 U.S.C.A. § 1151.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Andrew Roberto, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2011, the Veteran and his spouse testified before an Acting Veterans Law Judge (AVLJ) sitting at the RO.  A transcript of this hearing is contained in the claims file.  The AVLJ who conducted the August 2011 hearing is no longer at the Board.  The Veteran was apprised of this fact in August 2011 and he was notified that he had the option to testify at a hearing in front of another Veterans Law Judge (VLJ) who would decide his case.  38 C.F.R. §§ 20.707, 20.717 (2011).  In his February 2012 response, the Veteran indicated that he did not wish to appear at another hearing before a VLJ.  However, the Veteran later submitted a substantive appeal in January 2013 indicating his desire to appear at a Board videoconference hearing before a VLJ.  

While the Veteran's TDIU claim was denied in a February 2009 rating decision and he did not appeal this decision, a TDIU may be part of an increased rating claim.  Rice v. Shinkseki, 22 Vet. App. 447 (2009).  Here, the Veteran has alleged he is unemployable due his service-connected residuals of fracture of the left tibia and fibula and has appealed this issue.  Accordingly, the issue of entitlement to TDIU is reasonably part of the Veteran's claim for an increased rating and, therefore, has been included on the title page of this decision.  

In April 2012, the Board remanded the case to the RO for further development and adjudicative action.  In that remand, the Board referred the Veteran's claims alleging clear and unmistakable error (CUE) in a September 1997 rating decision and a December 2001 rating decision as the RO had not adjudicated these claims.  The RO has since adjudicated these claims, but the Veteran has not submitted a substantive appeal.  Therefore, the Board does not have jurisdiction over them.  Further, as noted in the April 2012 remand, the Veteran's allegations of CUE in the February 2009 rating decision are premature as that decision is currently on appeal and thus not final.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, on a substantive appeal (VA Form-9) dated January 2013, the Veteran checked the box indicating that the Veteran wanted a videoconference hearing.  He submitted a statement at the same time indicating disagreement with a supplemental statement of the case (SSOC) date December 2012.  It does not appear that the Veteran has been scheduled for this hearing.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.703, 20.704 (2016).  As videoconference and Travel Board hearings are scheduled by the RO, a remand is required so that such a hearing can be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps to schedule the Veteran for a videoconference hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing, and after the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


